Citation Nr: 0117687	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  99-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection under 38 U.S.C.A. § 1151 
(West 1991) for residuals of cerebral aneurysm repair due to 
surgery performed on April 30, 1997.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from June 1975 until March 
1978.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of May 1998 from the Roanoke, Virginia Regional 
Office (RO) which denied service connection for residuals of 
surgical repair of a cerebral artery aneurysm under 
38 U.S.C.A. § 1151.

During the pendency of this appeal, one certified issue, 
service connection for post traumatic stress disorder was 
granted in the field.  That is a complete grant of the 
benefits as to that issue, and the issue on the title page is 
now the only one before the Board.


REMAND
At the outset it is noted that this claim was filed prior to 
October 1, 1997.  As such, the statute that became effective 
as of that date is not for application.  That statute 
requires that there be an additional disability due to VA 
negligence or lack of proper care.  See 38 U.S.C.A. § 1151 
(Supp. 2000).  The statute and regulations prior to that date 
are in effect and for application.  The appellant has been 
provided with these criteria, and accordingly the Board may 
proceed.  

A review of record in this instance reflects that VA mental 
health outpatient clinic notes dated in early March 1997 show 
that the veteran began to exhibit changes in mental status, 
including acting strangely, staggering, losing his balance, 
and falling subsequent to his being "mugged", with trauma 
to the head several days earlier.  Upon subsequent VA 
admission in April 1997, a CAT scan revealed a subdural 
hematoma.  He was later transferred to another VA facility 
for neurosurgical evaluation where he underwent angiogram of 
the aortic arch and carotid arteries, and was discovered to 
have a right middle cerebral artery aneurysm.  The veteran 
underwent a right craniotomy for clipping of the aneurysm, 
evacuation of the subdural hematoma, and microdissection on 
April 30, 1997.  

The veteran now asserts that as a result of VA treatment due 
to repair of the aneurysm on April 30, 1997, he developed 
problems which include memory loss, difficulty balancing, 
severe headaches, and numbness in his head.  He thus 
maintains that service connection for a condition manifested 
by such symptoms is warranted under 38 U.S.C.A. § 1151.

The Board observes in this instance that the record contains 
some VA clinical records pertaining to the events leading up 
to surgery in April 1997, and post surgery progress notes 
until September 1997.  It is not clear however, that all the 
available records from the hospital treatment are on file.  
As part of this remand, the complete original records, or 
certified copies thereof will be requested.  Moreover, no 
additional clinical information evidencing continued follow-
up for cerebral aneurysm repair is of record, except for 
reference to such on psychiatric examination for the VA in 
February 2001, where it was related that following the 
surgery, the veteran had been left with muscular weakness of 
the right arm and leg, and some numbness of the right foot.  
He has indicated that he has had continued treatment for the 
residuals of this treatment.  Under the circumstances, any 
and all VA records dating from October 1997 should be 
requested and associated with the claims folder.  As well, 
the appellant has indicated in the record that that he has 
received private treatment in this regard.  Therefore, any 
private medical records should also be identified and 
secured.  

Additionally, the record reflects that it has been more than 
four years since the veteran's cranial surgery, and he has 
not had a VA examination for compensation and purposes to 
assess the current status of the right cranial artery 
aneurysm repair and whether there is additional disability on 
account of such surgery.  If there is additional disability, 
it must be medically determined whether it was a necessary 
consequence of the treatment, or whether it was natural 
progress of the disorder.  Of course if there is no 
additional disability due to treatment, further opinion is 
not needed.  There is, however, a need for a medical opinion 
on these matters.  The fulfillment of VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and requesting a 
medical opinion which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

The Board notes that in a supplemental statement of the case 
dated in April 2001, the RO considered the veteran's case in 
light of the Veterans Claims Assistance Act of 2000; Pub. L. 
No. 106-475, 114 Stat. 2096, et seq. (2000), which changes 
notice provisions, and adds additional assistance 
requirements for developing claims for VA benefits.  However, 
it is felt that further development is indicated as to the 
instant matter.  Accordingly, the case is REMANDED for the 
following actions:  

1.  The RO should contact the appellant 
and request that he provide additional 
information regarding any evidence of 
current or past treatment for his 
aneurysm repair, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  Specifically, he should be asked 
to provide the complete names and 
addresses of any and all private 
physicians who have treated him since 
April 30, 1997 for such disability, and 
any and all VA inpatient and outpatient 
clinical records dating from October 1997 
should also be secured.  The appellant 
should be given a reasonable opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.  Moreover, the appellant is 
notified that he may submit additional 
evidence or argument while the case is in 
remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should obtain for association with 
the claims folder, complete original medical 
records, or certified copies of the complete 
original medical records of treatment of the 
veteran from the period of surgery, 
immediately before and immediately 
thereafter.  Records obtained should include 
nurses' notes, doctors' orders, and all other 
studies accomplished.  Records obtained 
should also include the reports of ongoing 
treatment of the veteran at VA facilities.  
To the extent needed, the veteran should be 
requested to provide information concerning 
the VA facilities from which treatment was 
obtained, and the approximate dates of the 
treatment.

3.  The veteran should be scheduled for 
a special VA neurosurgical examination 
to determine the nature and extent of 
any and all disability now indicated 
with respect to his aneurysm repair in 
1997.  The examiner must be provided 
with the claims folder for review prior 
to the examination.  Based on a review 
of all pertinent medical documentation 
and history on file, (to include any 
material added to the claims folder 
pursuant to the evidentiary development 
requested above), the examiner should 
offer opinions as to each of the 
following questions:

a.  Does the veteran have additional 
neurologic disability or chronic or 
permanent worsening of any pre-existing 
disability as the result of the right 
craniotomy, clipping of the aneurysm, 
evacuation of the subdural hematoma, and 
microdissection on April 30, 1997?  If 
so, what is the nature of such 
additional disability?

b.  If the veteran has additional 
disability related to the specified 
surgeries above, does the additional 
disability consist of likely, certain or 
intended results of the surgery?  If 
there is no additional disability that 
should be set out, if there was improper 
treatment that should be set out, and if 
the current disability is the result of 
natural progress of the pathology, that 
should be set out.  Any impairment not a 
"necessary consequence" of the 
procedure should be set out.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the clinical report does not include 
fully detailed descriptions of pathology 
or adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2000). 

5.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
appellant and his representative, and 
they should be provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




